               Case: 3:20-mj-00446-SLO Doc #: 1 Filed: 09/21/20 Page: 1 of 3 PAGEID #: 1

    AO 91 (Rev. 11/1 I) Criminal Complaint   (modified by USAO for telephone or other reliable electronic means)

                                                                                                                             ~              '
                                         UNITED STATES DISTRICT COURT                                                        r   c:.·, ~.'tc~ •,ic·.:/i·-
                                                                             for the
                                                               Southern District of Ohio
                                                                                                                           2020 SEP 21 PH 3: 43
                      United States of America
                                                                                                                              j .    i:'.
                                                                                 )                                                                       '
                                                                                                                                                       : I
                                    V.                                           )
                      CHARLES S. COOPER                                          )       Case No.          3:20MJ446
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                              Defendant(s)


CRIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

             I, the complainant in this case, state that the following is trne to the best ofmy knowledge and belief.
   On or about the date(s) of                     August 20, 2020                       in the county of                  Montgomery
                                                                                                                                                     in the
          Southern        District of    - -- -Ohio
                                                - -- --                    , the defendant(s) violated:
                Code Section                                                                Qlfense Description
   18 U.S.C. 922(g)(9) and 924(a)(2)                  Possession of a firearm after having been previously convicted of a
                                                      misdemeanor crime of domestic violence




            This criminal complaint is based on these facts:

   See attached affidavit of ATF Special Agent Christopher Reed




            ~ Continued on the attached sheet.


                                                                                                              Comp/ainal!/ 's signature

                                                                                                   Special Agent Christopher Reed, ATF
                                                                                                               Printed name and title
 Attested t<? by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
    FaceTime                                                        (specify reliable electronic means).

                    09/21/2020
                                                                                                                    (J...,~i_
  Date:

                                                                                                                   Judge 's signature
  City and state:                            Dayton, OH
                                                                                        Sharon L. Ovington, United States Magistrate Judge
                                                                                                               Printed name and title
   Case: 3:20-mj-00446-SLO Doc #: 1 Filed: 09/21/20 Page: 2 of 3 PAGEID #: 2




                                         AFFIDAVIT


I, Special Agent Christopher M. Reed ("Affiant"), being duly sworn, depose and state the
following:


        I.      I make this affidavit from personal knowledge based on my participation in this
investigation, including witness interviews and reports by myself and/or other law enforcement
agents, communications with others who have personal knowledge of the events and
circumstances described herein, and information gained through my training and experience.
The information outlined below is provided for the limited purpose of establishing probable
cause and does not contain all details or all facts of which I am aware relating to this
investigation.

        2.     I have been employed with the U.S. Bureau of Alcohol, Tobacco, Fireanns and
Explosives (ATF) as a Special Agent since May 2008. Prior to my employment with ATF, I
received additional law enforcement training at the Indianapolis Police Department' s Police
Academy. I was a sworn police officer with the Indianapolis Metropolitan Police Department
(IMPD) for approximately (8) years. As a police officer, I conducted investigations in the duty
capacity as a narcotics detective and as an ATF Task Force Officer. I have been involved in
numerous investigations of Federal firearm violations. These investigations have resulted in the
arrest and conviction of criminal defendants.

       3.     I am currently conducting an investigation involving Federal Fireann violations
committed by Charles S. Cooper ("COOPER"), namely "Possession of a Firearm after having
been previously convicted of a misdemeanor crime of Domestic Violence," in violation of 18
U.S.C. §§ 922(g)(9) and 924(a)(2).

       4.       On or about August 20, 2020, at approximately 22: l 9hrs, Moraine Police Officers
were dispatched to 4532 Pensacola Bl., Moraine, Ohio on a domestic violence complaint.
Moraine police dispatchers advised responding law enforcement that the victim had identified
the suspect as her husband, COOPER. COOPER had reportedly pushed and shoved her out of
the house and threatened to get a knife. Dispatchers further advised COOPER was armed with a
firearm and had threatened to shoot any cops. The victim stated she would wait for officers at the
Dixie Dairy Dreem at the corner ofS. Dixie Drive and Winwood Avenue.

        5.      Upon aITiving at the location, law enforcement met with the victim and her
daughter to ascertain what had transpired. Law enforcement learned that during the altercation
between COOPER and the victim, COOPER physically shoved the victim out of the detached
garage and threatened to get a knife. COOPER then threatened to shoot any police officers who
responded to the residence. COOPER had also mentioned that he would put a shotgun in his
mouth or commit suicide by cop if he had to. The victim and her daughter stated COOPER
usually carried a Glock handgun in the waistband of his pants and had other guns locked inside
of safes located in his bedroom.
       Case: 3:20-mj-00446-SLO Doc #: 1 Filed: 09/21/20 Page: 3 of 3 PAGEID #: 3




            6.       Law enforcement contacted the Kettering Regional SWAT Team to assist and
     obtained a search warrant for the residence. Once the SWAT Team arrived and approached the
     residence, COOPER was taken into custody without further incident. A search of the residence
     revealed an assortment of firearms, an1munition and firearm related items. Three of the firearms
     recovered from the residence were identified as a Ruger, model Redhawk .44 magnum revolver,
     Sig Sauer, model P226, 9mm pistol, and a Ruger, model 10/22, .22LR rifle. A Glock handgun
     case was also located, but did not contain a firearm. Moraine Police later advised Affiant that
     the above listed firearms were recovered from COOPER's bedroom.

             7.    Affiant has determined that COOPER was previously convicted of misdemeanor
     Domestic Violence, based on a review of cou11 documents. Specifically, COOPER was
     convicted on or about July 12, 20 l 0, in the Municipal Court of Kettering, Ohio, case number IO-
     CRB-01283, of"Domestic Violence."

            8.     On September 11, 2020, Affiant (an ATF Interstate Nexus Agent) confinned that
     the Ruger, model Redhawk .44 magnum revolver; Sig Sauer, model P226, 9mm pistol; and
     Ruger, model 10/22, .22LR rifle had all traveled in or affected interstate commerce.

             9.      Based on the aforementioned facts, Affiant asserts that there is probable cause to
     believe that on or about August 20, 2020, in the Southern District of Ohio, COOPER did possess
     a firearm after having been previously convicted of a misdemeanor crime of Domestic Violence,
     in violation of 18 U .S.C. §§ 922(g)(9) and 924 (a)(2).



 Further affiant sayeth naught.




                                                        ~    Christopher M. Reed
                                                             Special Agent, ATF
                                                             Dayton, Ohio



 Subscribed and sworn to before me on September 21, 2020.



                                                            9/21/20
                                                         Date

Sharon L. Ovington
United States Magistrate


                                                    2
